t c memo united_states tax_court david iglicki and laura j stultz petitioners v commissioner of internal revenue respondent docket no filed date william l henry and louisa a schlieben for petitioners nancy c carver and matthew a houtsma for respondent memorandum opinion kerrigan judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure with respect to petitioners’ federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the issues for consideration are whether petitioners are entitled to an alimony deduction under sec_215 and whether petitioners are liable for the accuracy-related_penalty under sec_6662 background some of the facts are stipulated and are so found petitioners are a married couple who resided in colorado when they filed their petition petitioner husband was previously married to ms christie iglicki they were married on date and they had one child they signed a separation agreement on date in the state of maryland the separation agreement required petitioner husband to pay dollar_figure per month in child_support to ms iglicki the separation agreement did not require petitioner husband to pay any spousal support to ms iglicki unless he defaulted on his obligations under the separation agreement if petitioner husband did default he would become immediately liable for dollar_figure per month in spousal support petitioner husband’s obligation to pay spousal support would continue until one of the following events occurred a ms iglicki died b petitioner husband died or c petitioner husband made payments the circuit_court for harford county maryland entered a final divorce decree on date the divorce decree incorporated the separation agreement after the divorce petitioner husband moved to colorado he defaulted on his obligations under the separation agreement and the divorce decree and began incurring spousal support obligations as of date in ms iglicki filed suit in the district_court of el paso county colorado el paso district_court to enforce the separation agreement and divorce decree on date ms iglicki filed a verified entry of judgment with the el paso district_court declaring that petitioner husband owed her dollar_figure in past due child_support plus dollar_figure in interest for a total of dollar_figure in child_support arrears and dollar_figure in past due spousal support plus dollar_figure in interest for a total of dollar_figure in spousal support arrears ms iglicki sought and obtained a writ of garnishment against petitioner husband’s wages from the el paso district_court petitioner husband paid off all child_support arrears as of date on date petitioner husband and ms iglicki agreed to an increase in monthly child_support from dollar_figure to dollar_figure during petitioner husband made dollar_figure in payments to ms iglicki the payments which were garnished from petitioner husband’s wages included dollar_figure for child_support petitioners claimed a deduction for dollar_figure of alimony payments on their tax_return ms iglicki reported dollar_figure of alimony income on her tax_return on date respondent issued petitioners the notice_of_deficiency disallowing the alimony deduction and determining the accuracy-related_penalty discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving those determinations are incorrect rule a 290_us_111 petitioners did not contend that the burden_of_proof should be shifted to respondent under sec_7491 and the record does not suggest any basis for a shift i alimony payments sec_215 provides that i n the case of an individual there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse respondent concedes that petitioner’s spousal support payments to ms iglicki meet the requirements of sec_71 and c but argues that the payments do not meet the requirements of sec_71 and d these requirements are in the conjunctive and all must be met in order for a payment to be treated as alimony under sec_71 the payor must have no liability to continue payments after the payee’s death otherwise the payor may not deduct the payments see 541_f3d_973 9th cir aff’g tcmemo_2006_105 if the payor is liable for even one otherwise qualifying payment after the payee’s death none of the related payments required before death will qualify as alimony sec_1_71-1t q a-10 temporary income_tax regs fed reg date if the state court order is silent as to the existence of a postdeath obligation the requirements of sec_71 may still be satisfied if the payments terminate upon the payee’s death by operation of state law johanson v commissioner f 3d pincite petitioner husband made the spousal support payments at issue pursuant to the verified entry of judgment issued by the el paso district_court the verified entry of judgment is silent as to the existence of a postdeath obligation colorado has enacted the uniform dissolution of marriage act udma colo rev stat secs through as enacted in colorado the udma specifically authorizes the award of spousal maintenance see id sec the term maintenance is defined to include the term alimony id sec a foreign judgment may be enforced in colorado and has the same effect and is subject_to the same procedures defenses and proceedings as a colorado judgment id sec colorado law treats payments made to satisfy future spousal support obligations differently from payments made to satisfy spousal support arrears future spousal support obligations terminate at the death of either spouse unless otherwise agreed in writing or expressly provided in the decree id sec a i miller v commissioner tcmemo_1999_273 slip op pincite aff’d sub nom 293_f3d_1208 10th cir by contrast an order enforcing spousal support arrears becomes a final money judgment and the applicable statute_of_limitations is the general 20-year statute applicable to any other court order colo rev stat sec c in re marriage of nussbeck p 2d colo hauck v schuck p 2d colo since the verified entry of judgment was issued to assist ms iglicki in collecting past due but unpaid spousal support it is treated as a final money judgment against petitioner husband under colorado law w hen a judgment is obtained in any court of record in this state against any person who after the rendition of said judgment dies a claim based upon such judgment may be filed against the estate of the deceased judgment debtor without first reviving the judgment against his heirs or personal_representatives colo rev stat sec in addition t he collection of the judgments of courts of record shall not be delayed nor hindered by the death of the plaintiff and the executor or administrator may be substituted for the plaintiff id sec under colorado law liability for payment of a final money judgment is not affected by the death of either the payor or the payee therefore the spousal support payments fail to qualify as alimony under sec_71 and petitioners are not entitled to an alimony deduction under sec_215 for the payments ii penalty respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for the year at issue sec_6662 imposes a penalty on any underpayment attributable to among other things negligence or disregard of rules or regulations within the meaning of subsection b or any substantial_understatement_of_income_tax within the meaning of subsection b only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in subsection b sec_1 c income_tax regs the commissioner bears the burden of production regarding the taxpayer’s liability for any penalty sec_7491 see also 116_tc_438 once the commissioner has met this burden the taxpayer must provide persuasive evidence that the commissioner’s determination was incorrect see rule a higbee v commissioner t c pincite respondent can meet this burden by producing evidence that the understatement of income_tax is substantial as defined in sec_6662 see janis v commissioner tcmemo_2004_117 slip op pincite aff’d 461_f3d_1080 9th cir and aff’d 469_f3d_256 2d cir the deficiency of dollar_figure here indicates that petitioners’ understatement exceeds dollar_figure which is greater than of the income_tax required to be shown on the tax_return dollar_figure for the taxable_year respondent has met the burden of production the accuracy-related_penalty does not apply with respect to any portion of an underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioners did not provide reasonable_cause for improperly deducting the alimony petitioners are liable for the accuracy- related penalty any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
